                         Case 5:20-cv-07815-SVK Document 12 Filed 01/12/21 Page 1 of 1

 Attorney or Party without Attorney:                                                                              For Court Use Only
 IRA M. STEINBERG (#273997)
 GREENBERG GLUSKER FIELDS CLAMAN & MACHTINGER LLP
 2049 Century Park East, Suite 2600
 Los Angeles, CA 90067
   Telephone No: 310-553-3610

      Attorney For:                                              Ref. No. or File No.:
                      Petitioner

 Insert name of Court, and Judicial District and Branch Court:
 United States District Court for the Northern District of California
     Plaintiff:   NEWPORT SPORTS MANAGMENT, INC., a Canadian corporation
 Defendant:       EVANDER KANE

           PROOF OF SERVICE                      Hearing Date:           Time:           Dept/Div:    Case Number:
                                                                                                      5:20-cv-07815-SVK
               By Mail
1.    I am over the age of 18 and not a party to this action. I am employed in the county where the mailing occurred.

2.    I served copies of the Summons in a Civil Action, Petition ; Civil Cover Sheet; Civil Pretrial Standing Order; ECF Registration
      Information; Notice of Assignment of Case To A United States Magistrate Judge For Trial; Notice Of A Lawsuit and Request to
      Waive Service of a Summons; Standing Order for All Judges of the Northern District of California; Settlement Conference
      Standing Order; Waiver of the Service of Summons; Civil and Discovery Referral Matters Standing Order; Petition to Confirm
      Foreign Arbitration Award

3.    By placing a true copy of each document in the United States mail, in a sealed envelope by First Class mail with postage
      prepaid as follows:
      a. Date of Mailing: Mon, Jan 11, 2021
      b. Place of Mailing: LONG BEACH, CA 90813
      c. Addressed as follows: EVANDER KANE
                                2301 RICHLAND AVE., SAN JOSE, CA 95125

4.    I am readily familiar with the business practice for collection and processing of correspondence as deposited with the U.S. Postal
      Service on Mon, Jan 11, 2021 in the ordinary course of business.

                                                                            Recoverable cost Per CCP 1033.5(a)(4)(B)
5. Person Serving:
   a. Summer Dos Santos                                             d. The Fee for Service was:
   b. FIRST LEGAL INVESTIGATIONS                                    e. I am: Not a Registered California Process Server
      2070 N. TUSTIN AVENUE, 2ND FLOOR
      SANTA ANA, CA 92705
   c. (714) 550-1375

6.    I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.




                                                                                 01/11/2021
                                                                                    (Date)                             (Signature)

                  Judicial Council Form                          PROOF OF SERVICE                                                      5242109
                  Rule 2.150.(a)&(b) Rev January 1, 2007             BY MAIL                                                           (104106)
